Citation Nr: 1331463	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  07-38 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Board 


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters.




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1947 to October 1951 and from August 1955 to October 1957.  He died in January 2006, and the appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
 
In July 2009, the appellant testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

Then, for reasons not made clear, the RO scheduled the appellant for an additional videoconference hearing before the Board in December 2011.  The appellant failed to appear for the hearing, and in a December 7, 2011 statement, she reported that she was unable to travel to the RO for the hearing due to severe inclement weather.  She requested the hearing be rescheduled, and the Board granted the motion to reschedule the hearing in February 2012 on the basis that the appellant had demonstrated good cause for her failure to appear.  The videoconference hearing was rescheduled for May 2012, but on the date of the hearing, notice was received from the appellant's then representative of record-a private attorney-stating that he no longer represented the appellant.  The appellant appointed new representation, the Veterans of Foreign Wars of the United States (VFW), and the videoconference hearing was again rescheduled.  In August 2012, the VFW asked that the September 2012 hearing be rescheduled to allow the appellant time to prepare "all of her financial support documents."  Instead of scheduling another hearing, the case was returned to the Board, whereupon it was learned that the appellant had appointed new representation in September 2012.  The Board contacted the appellant by letter in August 2013 to clarify whether she still desired a hearing, and she replied later in August 2013 that she did not wish to appear at a hearing and was physically unable to attend due to her disabilities.  Thus, the appellant will not be scheduled for a second hearing, and the Board will proceed to review the case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In September 2012, the Veteran appointed a new representative in the current appeal, the Mississippi Veterans Affairs Board (MSVAB).  The record does not contain a VA Form 646 from the new representative or any other indication that the claims file was made available to the representative after the case was certified to the Board for appellate review.  The appellant is entitled to representation at all stages of an appeal.  See 38 C.F.R. § 20.600 (2013).  Since the appeal was remanded by the Board in September 2009, additional evidence relevant to the claim was associated with the claims file.  Specifically, clinical records from St. Francis Hospital dating up to one month prior to the Veteran's death were obtained and associated with the claims file.  Statements from the appellant and her daughters were also associated with the record.  The appellant's representative has not had the opportunity to review the claims file, including the new evidence, and provide argument in support of the claim.  

The Board regrets further delay in this case, which is largely attributable to the appellant's recent changes in representation and the scheduling/rescheduling of a second Board hearing (as an aside, the Board notes that generally appellants are granted only one Board hearing upon request, see 38 C.F.R. § 20.703).  Nevertheless, before the Board may issue a final decision, due process concerns dictate that the appellant's representative, MSVAB, should have an opportunity to review the claims file and provide argument.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Afford the appellant's representative the opportunity to review the claims file and complete a VA Form 646 or equivalent prior to re-certifying the appeal to the Board.  If the representative cannot be contacted, the appellant should be so notified to ensure that her due process rights are protected.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2013).



